BELL, C.J. (ret.).
Md.Code (1974, 2011 Repl.Vol.) § 4-105 of the Estates & Trusts Article (“E & T”),1 as relevant to this case, provides:
*327“A will, or any part of it, may not be revoked in a manner other than as provided in this section.
“(4) By an absolute divorce of a testator and his spouse or the annulment of the marriage, either of which occurs subsequent to the execution of the testator’s will; and all provisions in the will relating to the spouse, and only those provisions, shall be revoked unless otherwise provided in the will or decree.”
Accurately characterized as a revocation by divorce statute, by it terms, “unless otherwise provided in the will or decree,” a divorce revokes a pre-existing will’s provisions “relating to” the spouse.
There is no disagreement as to the ultimate intent of the General Assembly in enacting this statute, to effect, in the absence of a contrary intention expressed by the testator, the revocation of all provisions of a testator’s will, made prior to the divorce of the testator and his or her spouse or the annulment of the marriage, relating to the testator’s spouse. Friedman v. Hannan, 412 Md. 328, 345, 987 A.2d 60, 70 (2010). The issue this case presents is focused on the implementation of that intent.2 We must decide what the General *328Assembly intended when it provided for an exception to revocation to be “provided in the will or decree,” whether the pre-existing will or the subsequent decree must acknowledge, and then disavow, the effect of the subsequent divorce, or whether an inference, drawn from the will and the decree, suffices.3
The facts necessary to resolve this case are straight-forward and largely undisputed. Jesse W. Suiters, the decedent, and Annie Lee Suiters, the respondent, were married in 1965. They separated in 1996, executing, on July 29, 1996, a Voluntary Separation Agreement and Property Settlement Agreement (“separation agreement”). In addition to addressing the property settlement between the parties, the separation agreement addressed the parties’ inheritance rights and provided for the agreement’s future effect on any subsequent divorce proceedings. As to the former, Paragraph 11 provided:
“11. Release of Inheritance Rights. Except as otherwise provided herein, each party waives all right, title, and interest in and to the estate of the other, of every nature *329and description, including all right to administer same. Each party likewise waives all right to dower or courtesy, if any, in and to the property now owned by the other or property to be acquired in the future. Notwithstanding the mutual releases set forth in this paragraph, either party to this Agreement may, by his or her Last Will and Testament, give, devise or bequeath any part or all of his or her estate to the other.”
Paragraph 17 dealt with the enforceability of the separation agreement. It provided:
“17. Incorporation. With the approval of any court of competent jurisdiction in which any divorce proceedings may now be pending, or which may hereafter be instituted, this Agreement shall be incorporated in any decree of absolute divorce which may be passed by said Court. In the event the Court shall fail or decline to incorporate this Agreement or any provisions thereof in said decree, when and in that event the parties, for themselves and then-respective heirs, personal representatives and assigns, agree that they will, nevertheless, abide by and carry out all of the provisions thereof. It is further agreed that, regardless of whether said Agreement or any party thereof is incorporated in any such decree, the same shall not be merged in said decree; but said Agreement and all terms thereof shall continue to be binding upon the parties.”
The parties were divorced by Decree of Absolute Divorce, entered May 25, 2006, in proceedings initiated by the respondent and in which the decedent did not appear. The decree incorporated, but did not merge, the separation agreement.
Almost three (3) years earlier, on June 18, 2003, the decedent executed his Last Will and Testament. As pertinent to this case, it provided:
“All the rest, residue and remainder of my estate and property, whether real, personal, or mixed, howsoever acquired and wheresoever situated, including any and all property with respect to which I have a power of appointment or power of disposition, I give, devise, and bequeath *330unto Virginia Lee Suiters, if she survives me. In the event that Virginia Lee Suiters does not survive me or in the event that she shall die with me in, or as a result of, a common accident or common disaster, or shall die under circumstances which make it doubtful or uncertain as to whether she or I died first, or which make it difficult or impossible to determine which of us died first, then, in either of such events, I give, devise and bequeath all such residuary property to my sister Mary Ann Nichols, per stirpes and not per capita. If my sister, Mary Ann Nichols has predeceased me, then I give, devise, and bequeath that share equally to my nephews and nieces, Sam Nichols, Elaine Nichols and Nancy Nichols, per stirpes and not per capita.”
The respondent had been designated personal representative and also as the decedent’s attorney in fact by a Power of Attorney, executed by the decedent.
The decedent died shortly after the divorce and his will was admitted to probate. The central issue of those proceedings was the applicability of E & T § 4-105(4). The Circuit Court for Wicomico County, after a hearing, held that the revocation by divorce provision did apply and that the exceptions did not apply,4 resulting in the revocation of the provisions relating to *331the respondent. The Court of Special Appeals, in an unreported opinion, reversed the judgment of the Circuit Court, holding that the revocation of § 4-105(4) was not triggered because the exceptions it recognizes applied. It reasoned:
“Pursuant to the plain meaning of the words, “unless otherwise provided in the ... decree,” we believe that, as long as the decree provides language that shows the intent of the parties to provide for a legacy to a spouse regardless of their marital status, the exception to the revocation of a will by divorce or annulment under Section 4-105(4) has been invoked.”
The petitioner filed a petition for writ of certiorari, which this Court granted. Nichols v. Suiters, 420 Md. 81, 21 A.3d 1063 (2011). For the reasons that follow, we shall reverse the judgment of the intermediate appellate court.
The petitioner construes § 4-105(4) as providing a straightforward, bright-line standard: after the divorce of the testator and his or her spouse, all provisions in the testator’s preexisting will automatically are revoked, in the absence of a provision in that will or in the decree of divorce, stating a contrary intent. Thus, as he sees it, “[t]he intent of the Decedent is not relevant to the application of Section 4-105(4)....” He argues:
“Thus, Section 4-105(4) of the Estates and trusts Article of the Maryland Code applies to revoke, as a matter of law, the provisions in the Will that benefit Suiters because the Will was executed prior to the divorce. This is true even though the Will was executed after the Separation Agreement but before the divorce. The only relevant facts to the applica*332tion of Section 4-105(4) are the date of the divorce and the date of the execution of the Will. The date of the divorce is subsequent to the date of the execution of the Will, and therefore any provision benefitting Suiters was revoked by operation of law.”
The petitioner relies on the pre-1990 version of § 2-508,5 the Uniform Probate Code provision relating to the revocation of will provisions by divorce and cases interpreting the Uniform Probate Code provision or provisions patterned after, or similar, to it. See, e.g., Friedman, 412 Md. 328, 987 A.2d 60 (2010);6 McGuire v. McGuire, 275 Ark. 432, 631 S.W.2d 12 (1982); Papen v. Papen, 216 Va. 879, 224 S.E.2d 153 (1976); Matter of Will of Reilly, 201 N.J.Super. 306, 493 A.2d 32 (1985); Estate of Reeves, 233 Cal.App.3d 651, 284 Cal.Rptr. 650 (1991); Matter of Estate of Rayman, 495 N.W.2d 241 (Minn.App.1993); Matter of Estate of Knospe, 165 Misc.2d 45, 626 N.Y.S.2d 701 (N.Y.Sur.1995).
In any event, the petitioner maintains, citing Gibboney v. Wachovia Bank, N.A., 174 N.C.App. 834, 622 S.E.2d 162, 164-65 (2005) and Buchholz v. Storsve, 740 N.W.2d 107, 112 (S.D.2007), the exceptions set out in § 4-105(4) simply do not apply under the facts of this case. This is so, in the case of *333the will, he submits, because the will, in effect, does no more than merely name the respondent as a beneficiary. It does not “make reference to the fact that a subsequent divorce will not alter the spouse’s status as a beneficiary under the will.” With regard to the divorce decree, the petitioner argues that, because the separation agreement never became a part of the divorce decree, that exception also does not apply.7
The respondent sees the case and the issue entirely differently. Noting that the language of the Maryland statute— “unless otherwise provided in the will or decree” — differs from that of the Uniform Probate Code — “unless the will expressly provides otherwise”8 — and the cases on which the petitioner relies — e.g. “unless otherwise specifically provided in the ■will,” Gibboney, 622 S.E.2d at 164 — she argues that they have different meanings. While the revocation by divorce statute under the Uniform Probate Code may require it, “[tjhere is no requirement under Maryland’s revocation by divorce statute *334... that, in order for a spousal legacy to remain effective after divorce, either the Will or the Decree contain ‘magic words’ providing so in an explicit manner.” To impose such a requirement onto § 4-105(4), which she characterizes as unambiguous, the respondent submits, would be to add words to it and thereby alter and expand its plain meaning. She concludes that the General Assembly, by “adopting] broader but no less unambiguous statutory language” to that used in the Code provision, intended that the testator’s wishes with regard to his divorced spouse “be construed from all, the language and provisions of the will and the decree.”
The respondent believes, in any event, that both of the exceptions to revocation by divorce apply in this case. She argues that the testator “otherwise provided in” the divorce decree, explaining that the separation agreement, in particular paragraphs 11 and 17, was incorporated, but not merged in the decree, and thereby became a part of it, thus entitling her to benefit under the decedent’s pre-existing will, notwithstanding their subsequent divorce. She continues:
“In other words, based on the clear intent of Jesse Suiters as expressed unequivocally in the Separation Agreement (specifically, his intent that the terms of the Separation Agreement survive any divorce that may thereafter occur, including its clear validation of the parties’ testamentary bequests to one another, regardless of the status of their marriage) and the incorporation into the Decree of that expressed intent, his bequest to Virginia Suiters was not revoked by operation of law under § 4-105(4) of the Estates & Trusts Article, when the Decree was entered.”
That the will also “otherwise provided” was reflected, the respondent proffers, both in the decedent’s designation of the respondent as his personal representative and in his naming her as his sole beneficiary and in the manner in which he did it. In the former case, in item 1 of the will, the designation was as his “wife,” while in the latter, in item 2 of the will, without characterizing the respondent as his wife, he stated simply the condition that she survive him.
*335This is a matter involving statutory construction. Although we recently considered § 4-105(4), and construed one of its clauses, in Friedman, 412 Md. at 345-46, 987 A.2d at 70, we have not had the occasion to construe it in the context of a spousal bequest. At issue in Friedman was the meaning of the term, “relating to the divorced spouse,” upon which the survival of bequests, contained in the decedent’s will, which was made after the marriage but before the divorce, to the relatives of the decedent’s spouse depended. We sustained the construction of the trial court, affirmed by the Court of Special Appeals, that the clause “related to the divorced spouse.” Id. at 344, 987 A.2d at 70. We concluded, in that regard, that “it is permissible for an Orphans’ Court or circuit court to find that a will provision is ‘relating to’ the former spouse within the meaning of Section 4-105(4) if it considers that the provision was primarily motivated by the marriage or given at the request of the spouse.” Id. at 345, 987 A.2d at 70.
In reaching that decision, we addressed the purpose of § 4-105(4) and made observations pertinent thereto, which, as we shall see, are instructive to the issue sub judice:
“We are not persuaded by Friedman’s argument that the Circuit Court erroneously reversed the burden of proving that the gift to his wife’s relatives was conditioned on the continuance of the marriage. We interpret ET Section 4-105(4) to be similar to a burden-shifting law. We conclude that in creating the automatic revocation of will provisions ‘relating to’ a former spouse, the General Assembly recognized two pertinent features of divorce. First, divorce usually results in a separation of assets that were jointly owned, thus reducing each spouse’s assets available to bequeath to his or her own family. Second, divorce is often acrimonious, with the acrimony spilling over to the former spouse’s family. Also, it is common in writing wills during a marriage that two spouses divide their assets between their respective family members because they have agreed that is fair. Even without acrimony, this viewpoint is likely to change upon divorce. In enacting Section 4-105(4), the Legislature created a remedy to avoid unintended conse*336quences for people who neglect to change their wills upon divorce.”
Friedman, 412 Md. at 345, 987 A.2d at 70. As we shall also see, this is important to our resolution of this case, since prior to 1964 and the inclusion of the revocation by divorce provision at issue here, the statute governing the revocation of wills provided:
“No will in writing devising lands, tenements or hereditaments, or bequeathing any goods, chattels or personal property of any kind, as heretofore described nor any clause thereof, shall be revocable otherwise than by some other will or codicil in writing, or other writing declaring the same, or by burning, cancelling, tearing or obliterating the same, by the testator himself or in his presence, and by his direction and consent; but all devises and bequests so made shall remain and continue in force until the same be destroyed by burning, cancelling, tearing or obliterating the same by the testator or by his direction, in manner aforesaid, unless the same be altered by some other will or codicil in writing or other writing of the devisor signed as herein-before said in the presence of two or more witness declaring the same,”
Md.Code (1957, 1963 Cumulative Sup.) Art. 93 § 351, and, by its terms, as indicated, was the exclusive way to revoke a will.9
Provisions similar to § 4-105(4), namely § 2-50810 and statutes modeled after, or derived from, it, have been construed with uniformly consistent results. The courts construing *337these statutes have concluded that their purpose is to reflect the reality that divorce is a significant and motivating factor in the testamentary decision-making of a testator, Papen, 224 S.E.2d at 155 (“In enacting Code § 64.1 — 59 the obvious purpose of the General Assembly was to incorporate into statute the presumed intent of a testator that any provision in his will for the benefit of his spouse be terminated in the event of their divorce.”); Matter of Bloomer’s Estate, 620 S.W.2d 365, 367 (Mo.1981) (“The legislature decided that a divorce should wipe the slate clean as to the divorced spouse, without the testator having to go to the time and expense of making a new will. We can be sure that in almost every instance a divorced person does not desire a bequest to the former spouse to remain in effect. The legislature realized this, too, and wrote the statute to accomplish what was perceived to be the desired outcome in most divorces.”); Reilly, 493 A.2d at 33-34 (same); Rayman, 495 N.W.2d at 243 (“Regardless of the testator’s relationship to the former spouse at the time of the will’s execution, whether it is a friendly relationship years prior to the marriage or a marital relationship, a subsequent divorce is a significant change in circumstances between the testator and the former spouse.”); Reeves, 284 Cal.Rptr. at 654 (“The Legislature changed the law to protect a spouse who neglects to change his or her will following divorce or annulment.”), and to prevent needless litigation and the necessity for complex and fact-based analysis of the decedent’s intent. Knospe, 626 N.Y.S.2d at 704. As to the latter, the Supreme Court of Iowa elaborated:
“The clear purpose of [the Iowa revocation by divorce statute] is to provide an automatic revocation of provisions in a will in favor of a spouse after a marriage is dissolved. The legislature obviously recognized that due to the change in the family structure new moral duties and obligations may have evolved subsequent to the execution of the will, and that due to the turmoil of a dissolution an automatic revocation is in the best interest of the testator.”
Russell v. Johnston, 327 N.W.2d 226, 229 (Iowa 1982). Despite providing for an exception, Knospe characterized the *338effect of the revocation by divorce statute as “a conclusive presumption, which by its nature is irrebuttable.” 626 N.Y.S.2d at 704.
From these purposes, these courts concluded that the statutes were “plain and unambiguous.” Davis v. Aringe, 292 Ark. 549, 731 S.W.2d 210, 212 (1987) (“[T]o adopt [the residual legatee’s] argument would require us to read language into [the statute] that simply is not there.”); Reilly, 493 A.2d at 35 (“On its face, the statute makes no such distinction.”); Bloomer, 620 S.W.2d at 367 (“[W]e find that the language of the statute is plain and unambiguous and, therefore, requires no construction, liberal or otherwise.”). See Reeves, 284 Cal.Rptr. at 653-54; In re Marriage of Duke, 549 N.E.2d 1096, 1100 (Ind.App.1990). The cases also concluded that, for the revocation by divorce statutes to be applicable, only the factors prescribed in the statute need be established, not the intent of the testator/decedent, see Davis, 731 S.W.2d at 212; Reilly, 493 A.2d at 36; Reeves, 284 Cal.Rptr. at 654; Duke, 549 N.E.2d at 1100, and that the exception became applicable only if the will expressly so provides. See Gibboney, 622 S.E.2d at 165 (construing “unless otherwise specifically provided [dissolution of marriage by divorce] revokes all provisions in the will in favor of the testator’s former spouse,” to mean “that unless the testator expressly indicates in his will that even if he divorces his spouse she would remain a beneficiary, the former spouse is denied any testate disposition”); Buchholz, 740 N.W.2d at 112 (“We hereby interpret the statute to require that the governing instrument contain express terms referring to divorce, specifically stating that the beneficiary will remain as the designated beneficiary despite divorce.”).
The purpose of § 4-105(4), that we identified in Friedman is consistent with the purpose of § 2-508 and the statutes derived from it, as reflected in the cases construing them. That purpose, coupled with the observations we made in Friedman relative to the likely, perhaps, presumed, impact of divorce on testamentary dispositions, mirror the conclusion of the cases, Reeves, 284 Cal.Rptr. at 654; Bloomer, 620 S.W.2d. *339at 369, that the Legislature’s intent was to protect a testator who neglects to change his or her will following divorce or annulment, and, thus, are consistent with, and support, the further conclusion that such protection is best achieved by an automatic revocation of the relevant provisions of the testator’s pre-existing will. Russell, 327 N.W.2d at 229. Given the identity of the purpose of § 2-508 of the Uniform Probate Code, and the statutes derived from it, and § 4-105(4), cases interpreting the former are, we believe, persuasive authority as to the meaning of the latter. See Roach v. Comptroller of Treasury, 327 Md. 438, 445, 610 A.2d 754, 757 (1992).
In Friedman, we reviewed the guiding principles that underlie statutory construction:
“In statutory interpretation, our primary goal is always to discern the legislative purpose, the ends to be accomplished, or the evils to be remedied by a particular provision, be it statutory, constitutional, or part of the Rules. We begin our analysis by first looking to the normal, plain meaning of the language of the statute, reading the statute as a whole to ensure that no word, clause, sentence or phrase is rendered surplusage, superfluous, meaningless or nugatory. If the language of the statute is clear and unambiguous, we need not look beyond the statute’s provisions, and our analysis ends.”
412 Md. at 337, 987 A.2d at 65-66 (quoting People’s Ins. Counsel Div. v. Allstate Ins. Co., 408 Md. 336, 351-52, 969 A.2d 971, 979-80 (2009)) (quotation marks and citations omitted). See Johnson v. Mayor & City Council of Baltimore, 430 Md. 368, 377, 61 A.3d 33, 38 (2013) (quoting Breitenbach v. N.B. Handy Co., 366 Md. 467, 473, 784 A.2d 569, 572 (2001) (“[I]f the plain meaning of the statutory language is clear and unambiguous, and consistent with both the broad purposes of the legislation, and the specific purpose of the provision being interpreted, our inquiry is at an end.”)); Marriott Employees v. Motor Vehicle Admin., 346 Md. 437, 444-45, 697 A.2d 455, 458 (1997); Frank v. Baltimore County, 284 Md. 655, 661, 399 A.2d 250, 254 (1979); Polomski v. Baltimore, 344 Md. 70, 75-76, 684 A.2d 1338, 1340 (1996).
*340Applying these principles to the interpretation of § 4-105(4), we conclude that its language is clear and unambiguous and, moreover, consistent with the purpose the General Assembly sought to achieve in enacting it. That purpose is, as we explained in Friedman, 412 Md. at 345, 987 A.2d at 70, “to avoid unintended consequences for people who neglect to change their wills upon divorce.” It is achieved by prescribing a clear and decisive rule that applies to will provisions that precede the divorce of the parties. Accordingly, we construe § 4-105(4) consistent with the construction given § 2-508 and the statutes derived from it by the courts that have considered them. Thus, we reiterate what we said in Friedman, that its effect is the immediate revocation of provisions in the preexisting will relating to the divorced spouse, 412 Md. at 345, 987 A.2d at 70, and we further hold that revocation is effective upon the occurrence of the triggering factor, the subsequent divorce, therein enumerated, unless there is “provided in” the will or the decree a statement to the contrary, that the decedent intended the bequest even though they were divorced. This is necessary if the legislative purpose of avoiding unintended consequences, is to be realized; anything less would not ensure that the consequence of the divorce was foreseen and intended. That, as here, in the separation agreement, there is a general reference to the right of either spouse to make a bequest to the other in his or her will and a provision calling for the incorporation, but not merger, of the separation agreement into the decree of divorce and, in the will, the reference in the residuary clause to the respondent, without referencing her status, as “wife,” do not suffice as “otherwise provided in the will or decree.” While the collective effect may be to permit an inference as to the testator’s intent, it does not establish that intent or even clearly and unequivocally state it.
To be sure, § 4-105(4) differs from the revocation by divorce provision of the Uniform Probate Code and those statutes modeled after it; unlike those statutes, it does not include the word “expressly,” or similar language, in the exception clause. On that basis, the respondent argues that § 4-105(4) *341must mean that something less is required to avoid the automatic revocation consequence than a clear and direct statement that the divorce did not change the testator’s donative intent toward his or her former spouse. That also is the position of the Court of Special Appeals, which characterizes § 4-105(4) as materially different from the Uniform Probate Code model. In effect, notwithstanding that Maryland has not adopted the Uniform Probate Code, by accepting the construction given it by the courts that have considered it, the respondent and the intermediate appellate court seek to limit the General Assembly’s legislative options as to the wording of its statutes and, as a result, this Court’s interpretive options. We reject such an approach. While we shall give the revocation by divorce statutes adopted by our sister states the construction placed on them by their courts, Roach, 327 Md. at 445, 610 A.2d at 757 (citing Elmendorf v. Taylor, 10 Wheat. 152, 23 U.S. 152, 159-160, 6 L.Ed. 289, 292 (1825)), we do not accept that any such construction defines, or is decisive with regard to, the General Assembly’s intent in enacting its revocation by divorce statute. We hold, therefore, given the intent we have identified, and the fact that, despite the difference in wording, our statute is not substantially different, that the difference in the wording of § 4-105(4) and the statutes modeled after the Uniform Probate Code does not require that they have different meanings.

JUDGMENT OF THE COURT OF SPECIAL APPEALS REVERSED. COSTS IN THIS COURT AND IN THE COURT OF SPECIAL APPEALS TO BE PAID BY RESPONDENTS.

HARRELL, BATTAGLIA and ELDRIDGE, JJ., dissent.

. This provision of Maryland law was initially promulgated by Ch. 106 of the Laws of 1964, and codified as Maryland Code (1957, 1964 Repl.Vol.) Art. 93, § 351(d), Revocation of wills or codicils. It provided:
"No will or codicil in writing, nor any clause thereof, shall be revoked otherwise than as provided herein:
“(a) By some other will, codicil, or other writing, executed as provided in § 350, altering or revoking said will or codicil.
"(b) By burning, cancelling, tearing or obliterating the same, by the testator himself, or by some other person in his presence and by his express direction and consent.
"(c) By the marriage of the testator coupled with the birth, adoption or legitimation of a child by him, provided such child or a descendant thereof survives the testator; and all wills and codicils executed prior to such marriage shall be revoked.
“(d) By a final decree of absolute divorce of a testator and his spouse, granted subsequent to the execution of the testator’s will or codicil and after June 1, 1964; and all provisions in said will or codicil relating to the divorced spouse, and only as to such provi*327sions, shall be revoked unless otherwise provided in the will or codicil or the decree.”
By Ch. 3, § 1 of the Laws of 1969, Maryland law relating to decedents’ estates was entirely revised, see Stewart v. Whitehurst, 268 Md. 589, 591, 303 A.2d 393, 394 (1973), and, as a result of Code revision, recodified as the Estates & Trusts Article, see Ch. 3, § 1 of the Laws of 1969, with Section 351, revised to its present form, becoming § 4-105. See Md.Code (1974, 2011 Repl.Vol.) § 4-105 of the Estates & Trusts Article.


. Virginia Lee Suiters, the respondent, does not disagree with this statement of the purpose of Md.Code (1974, 2011 Repl.Vol.) § 4-105 of the Estates & Trusts Article. Accepting that as the purpose, she simply argues:
"There is no requirement under Maryland’s revocation by divorce statute — as distinguished from the Uniform Probate Code revocation by divorce statute — that in order for a spousal legacy to remain effective after divorce, either the Will or the Decree contain 'magic words’ providing so in an explicit manner.”


. This is not how Sam Nichols, Personal Representative of the Estate of Jesse W. Suiters the petitioner, posed the question, although he does raise the issue. Of the four questions he presented:
"Did the Court of Special Appeals err in its interpretation and application of Section 4-105(4) of the Estates and Trusts Article when it refused to apply the statute to revoke benefits to the divorced spouse under the Decedent’s Will, which was executed prior to the divorce?
"Did the Court of Special Appeals err whe it found that the exceceptions to Section 4-105(4) applied, where the circuit court, after hearing the evidence at trial concluded that the exceptions did not apply?
"Did the Court of Special Appeals err in finding that the Decedent intended to benefit Suiters when there was no evidence of the Decedent’s intent at the time of the divorce and where the Separation Agreement between Suiters and Decedent did not address whether Suiters would benefit under the Will if there was a subsequent divorce?
"Did the Court of Special Appeals err in making factual findings that were not made by the circuit court and relying upon evidence cited by the Orphans' Court and the decision of the Orphans’ Court that were not admitted into evidence before the circuit court at the d& novo hearing?”
We need only, and do, address the first.


. The Orphans’ Court for Wicomico County had reached the opposite conclusion, having refused to revoke the provisions of the will favorable to the respondent. Upon the timely appeal filed by the petitioner, who had been appointed personal representative, instead of the respondent, by that court, the case was removed to the Circuit Court for Wicomico County, where it was heard, and decided, de novo. Md.Code (1973, 2013 Repl.Vol.) § 12-502 of the Courts & Judicial Procedures Article. That section provides:
"(a)(l)(i) Instead of a direct appeal to the Court of Special Appeals pursuant to § 12-501 of this subtitle, a party may appeal to the circuit court for the county from a final judgment of an orphans’ court.
"(ii) The appeal shall be heard de novo by the circuit court.
"(iii) The de novo appeal shall be treated as if it were a new proceeding and as if there had never been a prior hearing or judgment by the orphans’ court.
“(iv) The circuit court shall give judgment according to the equity of the matter.
*331"(2) This subsection does not apply to Harford County or Montgomery County.
"(b)(1) An appeal pursuant to this section shall be taken by filing an order for appeal with the register of wills within 30 days after the date of the final judgment from which the appeal is taken.
"(2) Within 30 days thereafter the register of wills shall transmit all pleadings and orders of the proceedings to the court to which the appeal is taken, unless the orphans' court from which the appeal is taken extends the time for transmitting these pleadings and orders.”


. Section 2-508 of the Uniform Probate Code, as relevant, provided: "If after executing a will the testator is divorced or his marriage annulled, the divorce or annulment revokes any disposition or appointment of property made by the will to the former spouse, any provision conferring a general or special power of appointment on the former spouse, and any nomination of the former spouse as executor, trustee, conservator, or guardian, unless the will expressly provides otherwise."
This provision is now § 2-804 of the Uniform Probate Code, which is somewhat broader, both in the exception and revocation prongs.


. The petitioner recognizes that Friedman v. Hannan, 412 Md. 328, 987 A.2d 60 (2010) did not address directly the issue this case presents, the interpretation of § 4-105(4) and, in particular the phrase, "unless otherwise provided in,” in the context of the divorced spouse, only a related issue, whether the "relating to” language extended beyond the spouse to include his or her relatives. Nevertheless, he finds Friedman "significant” in "demonstrat[ing] the deference that an appellate court must give the trial court and the important public policy reflected in Section 4-105(4).”


. Essential to this argument is the continuing vitality of Johnston v. Johnston, 297 Md. 48, 465 A.2d 436 (1983), as good law, for which proposition the petitioner relies on its being cited by two of our recent cases: Kamp v. Dep’t of Human Servs., 410 Md. 645, 651 n. 5, 980 A.2d 448, 451 n. 5 (2009) and Janusz v. Gilliam, 404 Md. 524, 539 n. 10, 947 A.2d 560, 569 n. 10 (2008). In Kamp, we construed Johnston, to mean that “where 'the agreement does not include a non-merger clause and it is incorporated in the decree, the agreement is superseded by the decree.’ ” 410 Md. at 651 n. 5, 980 A.2d at 451 n. 5 (quoting Johnston, 297 Md. at 56, 465 A.2d at 440, and citing Wallace v. Wallace, 1 Haw.App. 315, 619 P.2d 511, 513 (1980)); Bowman v. Bennett, 250 N.W.2d 47, 50 (Iowa 1977). In Janusz, we cited Johnston for the proposition that an agreement incorporated, but not merged, into a judgment, survives as a separate and independent contractual arrangement between the parties. 404 Md. at 539 n. 10, 947 A.2d at 569 n. 10 (quoting Johnston, 297 Md. 48, 56, 465 A.2d 436, 440).
As we shall see, the respondent takes the view that the separation agreement, because it was incorporated but not merged into the decree, was “made [] a part of the decree as if it were fully set forth, thus approving the non-merger clause.” Johnston, 297 Md. at 58, 465 A.2d at 441 (emphasis omitted). Given the view we take of this case, we need not resolve the conflict.


. As revised and codified as § 2-804, the exception language now reads, "[ejxcept as provided by the express terms,” the language of Buchholz v. Storsve, 740 N.W.2d 107, 110 (S.D.2007).


. In 1964, the Maryland Legislature also repealed and re-enacted Art. 93 § 351 to include the former Art. 93 § 352, now ET § 4-105(3), which provided for the implied revocation of a will if the testator, after having disposed of the whole of his estate at the time his will was made, remarried and had children by his second wife.


. In Matter of Will of Reilly, 201 N.J.Super. 306, 493 A.2d 32, 33 (1985), referencing this section of the Uniform Probate Code, the court said:
"The gist of this statute is to incorporate into law the presumed intent of a testator that any disposition in a will benefitting a spouse should be terminated in the event of the dissolution of their marriage.”